PER CURIAM.
Demetrius Craig McNeal was convicted of two counts of aggravated battery with a firearm in one ease and attempted murder in the second degree and shooting into an occupied vehicle in a second case. We affirm his convictions but strike certain costs and probation conditions.
Because they were not announced at sentencing with a citation to the statutory authority, we strike $2 assessed per section 943.25(13), Florida Statutes (1993), and $33 assessed as a cost/fine. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc). The trial court announced no special conditions of probation. Accordingly, we strike that portion of condition five that prohibits the use of intoxicants to excess. See Tomlinson v. State, 645 So.2d 1 (Fla. 2d DCA 1994). We also strike that portion of condition eight requiring McNeal to pay for random testing. See Malone v. State, 652 So.2d 902 (Fla. 2d DCA 1995).
Convictions affirmed; certain costs and probation conditions stricken.
ALTENBERND, A.C.J., and BLUE and LAZZARA, JJ., concur.